                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                    AT PADUCAH


JAMES ODELL WHITTEMORE                                                                PLAINTIFF

v.                                                      CIVIL ACTION NO. 5:18CV-186-TBR

CODY HAMBY et al.                                                                 DEFENDANTS

                                 MEMORANDUM OPINION

       Plaintiff James Odell Whittemore filed this pro se action proceeding in forma pauperis.

This matter is now before the Court on initial review of the complaint pursuant to 28 U.S.C.

§ 1915(e) and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other

grounds by Jones v. Bock, 549 U.S. 199 (2007). For the reasons that follow, the instant action

will be dismissed.

                                                 I.

       Plaintiff filed the complaint on a general civil complaint form naming as Defendants

Cody Hamby and the Kentucky State Police Post 1. Plaintiff states that on June 17, 2015, in

Hickory, Kentucky, Defendant Hamby, a Kentucky State Trooper, “handcuffed me and beat me

to the point of unconsciousness.” He asserts, “I woke up in the ambulance while being

transported to the Jackson Purchase Hospital Mayfield, Kentucky.” He further states, “I was

di[ag]nosed with a facial fracture with multiple abrasions to my wrists and back. The Ky State

Police condone all action of Trooper Hamby.” In the section of the form requesting the amount

in controversy, he states, “300,000.00 pain and suffering. I am a mental patient an I still have

mental issues with the beating received from Mr. Hamby.” As relief, Plaintiff seeks

compensatory and punitive damages.
                                                  II.

       Because Plaintiff is proceeding in forma pauperis, this Court must review the instant

action. 28 U.S.C. § 1915(e); McGore, 114 F.3d at 608-09. Upon review, the Court must dismiss

a case at any time if it determines that an action is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. See 28 U.S.C. § 1915(e)(2)(B). This Court recognizes that pro se pleadings are

to be held to a less stringent standard than formal pleadings drafted by lawyers. Haines v.

Kerner, 404 U.S. 519 (1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991). However, the

duty “does not require us to conjure up unpled allegations.” McDonald v. Hall, 610 F.2d 16, 19

(1st Cir. 1979).

          The Court construes the allegations as asserting an excessive-force claim under the

Fourth Amendment. A claim for a violation of constitutional rights must be brought under 42

U.S.C. § 1983. See Thomas v. Shipka, 818 F.2d 496, 500 (6th Cir. 1987), vacated and remanded

on other grounds, 488 U.S. 1036 (1989) (“[I]t is unnecessary and needlessly redundant to imply

a cause of action arising directly under the Constitution where Congress has already provided a

statutory remedy of equal effectiveness through which the plaintiff could have vindicated her

constitutional rights.”). Therefore, the Court construes the complaint as brought under

§ 1983.

       The statute of limitations for § 1983 actions is governed by the limitations period for

personal-injury cases in the state in which the cause of action arose. Wallace v. Kato, 549 U.S.

384, 387 (2007). In Kentucky, § 1983 actions are limited by the one-year statute of limitations

found in Ky. Rev. Stat. § 413.140(1)(a). Collard v. Ky. Bd. of Nursing, 896 F.2d 179, 182

(6th Cir. 1990). Although state law establishes the statute of limitations for § 1983 actions,



                                                   2
federal law controls on the issue of when the statute of limitations begins to run. Sevier v.

Turner, 742 F.2d 262, 272 (6th Cir. 1984). Federal law establishes that the § 1983 statute of

limitations accrues when the plaintiff knew or should have known of the injury that forms the

basis of the claim alleged in the complaint. Ruff v. Runyon, 258 F.3d 498, 500 (6th Cir. 2001).

When the face of the complaint shows that an action is time-barred, the case may be dismissed

summarily upon initial screening. Jones v. Bock, 549 U.S. 199, 215 (2007).

         Plaintiff states on the face of the complaint that the alleged incident of excessive force

occurred on June 17, 2015. Therefore, it is clear that Plaintiff knew of the alleged injury more

than one year before the complaint was filed on November 29, 2018. Accordingly, the complaint

is barred by the statute of limitations and must be dismissed as frivolous.

         A separate Order dismissing the action will be entered consistent with this Memorandum

Opinion.

Date:     May 14, 2019




cc:     Plaintiff, pro se
        Defendants
4413.010




                                                   3
